Citation Nr: 0818783	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated January 2004 
and June 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, that denied service 
connection for diabetes mellitus and GERD, respectively.

The veteran's DD 214 states that the veteran served from June 
1973 to October 1995 and characterized his service as "bad 
conduct."  Following a review of the veteran's personnel 
records, the RO determined in a May 2002 unappealed, final RO 
administrative decision that the veteran's service from June 
1973 to November 1998 was honorable and his service from 
November 1988 to October 1995 was dishonorable.  Therefore, 
the RO determined that the veteran is ineligible for VA 
benefits for the period of service that is characterized as 
dishonorable.  


FINDINGS OF FACT

1.  The veteran's current GERD did not have its onset during 
honorable active service or result from disease or injury 
during his active honorable military service.

2.  The veteran's current diabetes mellitus did not have its 
onset during honorable active service, or within one year 
after separation from active honorable service, or result 
from disease or injury during his active honorable military 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
GERD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2007).

2.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
diabetes mellitus, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the veteran 
had been diagnosed as having GERD and diabetes mellitus.  
Therefore, the first requirement for service connection for 
these claims, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
GERD and diabetes mellitus had their onset during his 
honorable active military service.  

Service medical records show that the veteran was treated on 
several occasions for gastroenteritis during the period of 
service characterized as honorable.  Following service, the 
veteran was diagnosed as having GERD in December 2004 during 
VA treatment.  However, during a November 2007 VA 
examination, the examiner stated that although the veteran 
was diagnosed as having GERD during VA treatment, no specific 
procedures were found, there was no evidence of either upper 
GI studies or gastroscopic evaluations, and there was no 
indication of record that the veteran had esophagus or hiatal 
hernia problems.  Physical examination was normal.  The 
veteran was diagnosed as having previously diagnosed GERD 
with no diagnostic or radiographic studies and his symptoms 
appeared to be controlled at that time.  The examiner opined 
that the veteran's GERD was less likely as not related to the 
gastroenteritis noted during service as these two conditions 
were unrelated and the service medical records do not show 
treatment for reflux.  The VA examiner provided a definitive 
opinion that the veteran's GERD was not related to active 
service.  The examiner provided rationale and cited to 
specific evidence in the file as support for his opinion and 
the opinion was based upon review of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, 
the Board finds that service connection is not warranted for 
GERD.

Regarding the claim of service connection for diabetes 
mellitus, service medical treatment records show no findings 
or treatment of diabetes until September 1990, when an 
elevated blood glucose level of 134 mg/dL was noted.  The 
time of this blood glucose reading, however, falls within the 
time period determined to be dishonorable.  The dishonorable 
discharge disqualifies the veteran from receiving VA benefits 
for his period of service from November 1988 to October 1995.  
There is no other competent evidence showing that the 
veteran's current diabetes mellitus was related to the period 
of honorable active service nor was it shown within a year of 
that period of service.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
GERD or diabetes mellitus to his active honorable service, 
and the medical evidence of record does not otherwise 
demonstrate they are related to that period of service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2003 and April 2005.  An 
additional letter was sent in March 2006.  The claims were 
subsequently readjudicated in July 2006 and March 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination for his claim of service connection for GERD and 
obtained a medical opinion as to the etiology of that 
disability.  An examination was not afforded for the 
veteran's claim for service connection for diabetes mellitus.  
VA need not obtain an examination for that claim as the 
evidentiary record does not show that the veteran's current 
diabetes mellitus is associated with an established event, 
injury, or disease during the period of honorable service; 
manifested during an applicable presumptive period; or 
otherwise associated with honorable military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Service connection for GERD is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


